                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




RHONDA S. MASON,                              )   CASE NO. 4:18CV865-JRA
                                              )
         Plaintiff,                           )   JUDGE JOHN R. ADAMS
                                              )
    -vs-                                      )
                                              )   MEMORANDUM OF OPINION
COMMISSIONER OF SOCIAL                        )   AND ORDER
SECURITY,                                     )
                                              )
         Defendant.                           )


         The Social Security Administration denied Plaintiff Rhonda S. Mason’s application for

period of disability (“POD”) and disability insurance benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. §§ 416(i), 423, 1381 et seq. (“Act”).       Plaintiff sought review of the

Commissioner’s decision, and the case was referred to Magistrate Judge Jonathan D. Greenburg

for preparation of a Report and Recommendation (“R&R”) pursuant to 42 U.S.C. §1383(c)(3), 42

U.S.C. §405(g), and Local Rule 72.2(b)(1). The Magistrate Judge submitted an R&R that

recommends this Court affirm the final decision of the Commissioner. Doc. 21. Plaintiff filed an

objection, and Defendant filed a response. Docs. 22, 23. For the following reasons, the Court

hereby overrules the objection and ADOPTS the report and recommendation of the Magistrate

Judge.

         The R&R adequately states the factual and procedural background of this case. Plaintiff

has demonstrated no error in that background, so the Court will not reiterate those sections herein.




                                                  1
   I.          STANDARD OF REVIEW

        When a magistrate judge submits an R&R, the Court is required to conduct a de novo

review of the portions of the Report and Recommendation to which an appropriate objection has

been made. 28 U.S.C. §636(b). Objections to the R&R must be specific, not general, in order to

focus the court’s attention upon contentious issues. Howard v. Sec’y of Health & Human Servs.,

932 F.2d 505, 509 (6th Cir. 1991). The Court’s review of the decision is limited to determining

whether substantial evidence, viewing the record as a whole, supports the findings of the ALJ.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). Substantial evidence is more than a mere

scintilla of evidence but less than a preponderance. Richardson v. Perales, 402 U.S. 389, 401

(1971). Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938); Besaw v. Sec’y of Health & Human Services, 966 F.2d 1028, 1030 (6th Cir. 1992) (per

curiam)).

        If substantial evidence supports the ALJ’s decision, a reviewing court must affirm the

decision even if it would decide the matter differently. Cutlip v. Sec’y of Health & Human Servs.,

25 F.3d 284, 286 (6th Cir. 1994) (citing Kinsella v. Schweiker, 708 F.2d 1058, 1059 (6th Cir. 1983)

(per curiam)). Moreover the decision must be affirmed even if substantial evidence would also

support the opposite conclusion. Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (en banc).

This “standard allows considerable latitude to administrative decision makers. It presupposes that

there is a zone of choice within which the decision makers can go either way, without interference

by the courts. An administrative decision is not subject to reversal merely because substantial

evidence would have supported an opposite decision.” Id. (quoting Baker v. Heckler, 730 F.2d



                                                2
1147, 1150 (8th Cir. 1984)). In determining, however, whether substantial evidence supports the

ALJ’s findings in the instant matter, the Court must examine the record as a whole and take into

account what fairly detracts from its weight. Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992). The Court must also consider whether the Commissioner employed the

proper legal standards. Queen City Home Health Care Co. v. Sullivan, 978 F.2d 236, 243 (6th Cir.

1992).

   II.      LAW AND ANALYSIS

         Here, the ALJ issued a final decision in May 2017, finding that Plaintiff was not disabled

during the relevant time period from September 3, 2013 through May 18, 2017. Thus, social

security benefits were denied.

         Plaintiff filed an objection, arguing that the ALJ’s decision was not supported by

substantial evidence. Doc. 22. Specifically, Plaintiff argues that the ALJ, and thus the Magistrate

Judge, erred in that the ALJ failed to provide good reasons for giving less than controlling weight

to the August 2015 of Dr. Kaza, Plaintiff’s treating physician. Id.

         Defendant disagrees, and maintains that the ALJ properly considered Dr. Kaza’s opinion.

Doc. 21 (citing Doc. 14, p. 11-13). The ALJ observed this opinion was inconsistent with Dr.

Kaza’s own treatment notes, as well as the other opinion evidence in the record. Defendant agrees

with the ALJ that the record as a whole paints a less-restrictive picture of Plaintiff’s mental

functioning abilities than does Dr. Kaza’s August 2015 opinion.

         A treating source opinion must be given “controlling weight” if such opinion (1) “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and (2) “is not

inconsistent with the other substantial evidence in [the] case record.” Gayheart v. Comm’r of Soc.

Sec., 710 F.3d 365, 376 (6th Cir. 2013); 20 C.F.R. § 404.1527(c)(2). However, “a finding that a



                                                 3
treating source medical opinion …is inconsistent with the other substantial evidence in the case

record means only that the opinion is not entitled to ‘controlling weight,’ not that the opinion

should be rejected.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399 (6th Cir. 2009). Indeed,

“[t]reating source medical opinions are still entitled to deference and must be weighed using all of

the factors provided in 20 C.F.R. § 404.1527 and 416.927.” Blakely, 581 F.3d at 408.

       If the ALJ determines a treating source opinion is not entitled to controlling weight, “the

ALJ must provide ‘good reasons’ for discounting [the opinion], reasons that are ‘sufficiently

specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight.’” Rogers v. Comm’r of Soc. Sec., 486

F.3d 234, 242 (6th Cir. 2007). The Sixth Circuit has held that the failure to articulate “good

reasons” for discounting a treating physician’s opinion “denotes a lack of substantial evidence,

even where the conclusion of the ALJ may be justified based on the record.” Rogers, 486 F.3d at

243.

       Nonetheless, the opinion of a treating physician must be based on sufficient medical data,

and upon detailed clinical and diagnostic test evidence. See Harris v. Heckler, 756 F.2d 431, 435

(6th Cir. 1985); Bogle v. Sullivan, 998 F.2d 342, 347, 348 (6th Cir. 1993); Blakely, 581 F.3d at 406.

Moreover, the “treating physician rule” only applies to medical opinions. “If the treating physician

instead submits an opinion on an issue reserved to the Commissioner – such as whether the

claimant is disabled, unable to work, the claimant’s RFC, or the application of vocational factors

– [the ALJ’s] decision need only ‘explain the consideration given to the treating source’s

opinion.’” Johnson v. Comm’r of Soc. Sec., 535 Fed. App’x 498, 505 (6th Cir. 2013). The opinion,

however, “is not entitled to any particular weight.” Turner, 381 Fed. App’x at 493. See also

Curler v. Comm’r of Soc. Sec., 561 Fed. App’x 464, 471 (6th Cir. 2014).



                                                 4
       Moreover, an ALJ must consider the findings and opinions of the state agency medical

consultants, because the “Federal or State agency medical or psychological consultants are highly

qualified and experts in Social Security disability evaluation.” 20 C.F.R. § 404.1513a(b)(1).

When doing so, an ALJ will evaluate the findings using the relevant factors in §§ 404.1520b,

404.1520c and 404.1527, such as the consultant’s medical specialty and expertise, the supporting

evidence in the case record, consistency of the consultant’s opinion with evidence from other

sources in the record, supporting explanations the medical or psychological consultant provides,

and any other factors relevant to the weighing of the opinions. 20 C.F.R. § 404.1513a(b)(2).

Finally, an ALJ must explain in the decision the weight given to the opinions of a State agency

medical or psychological consultant unless a treating physician’s opinion has been accorded

controlling weight. See 20 C.F.R. § 404.1527(e).

       Following a thorough and detailed discussion of the medical evidence, the ALJ weighed

Dr. Kaza’s opinion as follows:

              In addition, as ordered by the Appeals Council, I have considered
              the August 11, 2015, Medical Source Statement-Mental by
              Koteswaria R. Kaza, M.D., the claimant’s treating psychiatrist. His
              source statement is given partial weight, as consistent with the
              objective and hearing level evidence as a whole, giving less weight
              to his opinions as to marked limitations, as they are not supported
              by the record at the time of his August 2015 nor thereafter. (Exhibit
              15F) More specifically, he opined marked deficiencies of
              concentration, persistence, and pace, resulting in failure to complete
              tasks in a timely manner (in work settings or elsewhere) (Exhibits
              15F/5), as well as marked limitations as to ability to interact with
              supervisor(s); deal with work stresses; function independently;
              maintain attention/concentration; understand, remember, and carry
              out complex job instructions; and understand, remember, and carry
              out detailed (not complex) job instructions (Exhibit 15F/2-5).
              However, when Dr. Kaza evaluated the claimant a few months
              earlier, on June 16, 2015, he found that her thought process was
              organized, and she was oriented times three. The claimant indicated
              that she had finished a grief group, and it helped her cope with
              things. In fact, she stated that the group went to the country club to


                                                5
               eat, and since the group was over, she was trying to keep busy. Dr.
               Kaza advised the claimant to continue Adderall for concentration
               and focus as to everyday tasks, such as paying bills and grocery
               shopping, and he did not note any significant objective findings. He
               reported that the claimant was talkative, functioning, and denied
               suicidal thoughts and plans. (Exhibit 12F/20-21). This evidence is
               inconsistent with marked mental deficiencies and limitations.
               Otherwise, as to Dr. Kaza’s August 2015 source statement, he
               opined that the claimant was “not significantly limited” to
               “moderately limited,” which is more consistent with the objective
               and other hearing level evidence, and therefore, given greater
               weight. For example, he opined that the claimant was moderately
               limited as understanding, remember, and carrying out simple job
               instructions and as to abilities following work rules, relating to co-
               workers, dealing with the public, and using judgment.
               (Exhibit 15F/2-3). These opinions are consistent with the above-
               discussed evidence. Further, he opined that the claimant had no
               restriction of activities of daily living, which seems inconsistent
               with his assessment of marked difficulties. Also, he only opined
               slight difficulties in maintaining social functioning, despite
               conversely opining moderate difficulties as to relating to co-workers
               and the public. Moreover, while he opined no significant limitations
               as to maintaining personal appearance, as previously indicated, I
               have given the claimant the benefit of the doubt in finding that she
               has moderate mental limitations overall, which are accommodated
               by the residual functional capacity. (Exhibit 15F/3-6).

(Tr. 26-27.)

       The Magistrate Judge found, and this Court agrees, that the ALJ properly evaluated Dr.

Kaza’s opinion. Doc. 21, p. 32-33. The ALJ correctly noted Dr. Kaza was a treating source.

(Tr. 26.) He declined to assign this opinion controlling weight, as he afforded it “partial weight,”

giving “less weight to [Dr. Kaza’s] opinions as to marked limitations.” (Tr. 26-27.) The ALJ

explained these marked limitations were inconsistent with Dr. Kaza’s own treatment notes and

the opinion itself was internally inconsistent. (Tr. 26-27.) The ALJ cited directly to the record,

noting specifically where Dr. Kaza’s opinion was inconsistent with the treatment notes. The ALJ

observed in June 2015, just a few months prior to Dr. Kaza’s opinion, Dr. Kaza found Plaintiff to

be talkative, functioning, and learning to cope, with no suicidal thoughts or plans and an


                                                 6
organized thought process. (Tr. 26.) Prior to discussing Dr. Kaza’s opinion, the ALJ also

provided a detailed overview of Plaintiff’s treatment notes from Dr. Kaza’s practice, which

revealed Plaintiff’s medications improved her symptoms and no significant mental status

findings upon examination. (Tr. 22-23.)

       The Magistrate explained that the ALJ also noted the existence of internal inconsistency

with Dr. Kaza’s medical opinion. The ALJ observed that on the one hand, Dr. Kaza opined

Plaintiff had “no restriction in activities of daily living,” which seemed “inconsistent with his

assessment of marked difficulties.” (Tr. 27.) In addition, the ALJ noted Dr. Kaza found only

“slight” difficulties in maintaining social functioning, while “conversely opinion moderate

difficulties as to relating to co-workers and the public.” (Id.)

       Moreover, the Magistrate Judge correctly noted that the ALJ’s conclusion that Dr. Kaza’s

findings of marked limitations are entitled to less weight. In March 2014, Plaintiff began to treat

at Comprehensive Behavioral Health for depression. (Tr. 581.) She described poor focus, for

which Dr. Kaza prescribed Adderall. (Tr. 615.) By November 2014, Plaintiff’s mood was

stable, her anxiety had decreased, and her Adderall was doing “wonders for her symptoms. (Tr.

615.) In late 2014 and early 2-15, Plaintiff reported depression and difficulty coping with her

brother’s death. (Tr. 613, 611, 609, 605, 607.) However, Dr. Kaza observed a “bright”

appearance and a logical thought process. (Tr. 611.) Plaintiff had food focus and concentration,

was sleeping well, and denied panic attacks. (Tr. 609, 602.)

       Plaintiff attended grief counseling in April and May 2015. (Tr. 604, 602.) She found the

class to be helpful with coping with the loss of her brother. (Tr. 600.) During this time, Dr.

Kaza observed a “bright mood,” organized thoughts, and improved concentration and anxiety.

(Tr. 602, 604, 600.) In December 2015, Plaintiff reported ongoing depression and poor focus, as



                                                  7
well as episodes of staying in bed. (Tr. 736.) Her depression was noted to be worsening, but her

thought process was logical. (Tr. 742, 743.)

       In early 2016, Plaintiff lost her insurance and this led to increased anxiety. (Tr. 791,

786.) However, she was able to get back on her medications, and by November and December

2016, they were working. (Tr. 751, 747.) She continued to report depression, secondary to

several family-related stressors. (Id.) In December 2016, Plaintiff underwent a consultative

examination with Dr. Bousquet, where she confirmed her medications were helpful and she

denied the need for any psychiatric hospitalization. (Tr. 724.) Dr. Bousquet concluded Plaintiff

would have difficulty managing stress and pressure, but could carry out simple and multi-step

tasks. (Tr. 729-730.) These treatment notes establish Plaintiff does have some degree of mental

limitation, which the ALJ acknowledged, but not to the marked degree as opined by Dr. Kaza.

       Plaintiff does not deny that there is substantial evidence to support the ALJ’s conclusion

that Dr. Kaza’s findings of marked limitations are entitled to less weight. Nor does Plaintiff

dispute that the inconsistencies in Dr. Kaza’s opinion described above are reasonable bases to

discount that opinion. Rather, Plaintiff merely asserts in her objection that the ALJ failed to

consider “evidence of fluctuation in Plaintiff’s mental disorders.” Doc. 22, p. 2. Plaintiff

emphasizes that “[t]he record as a whole documents evidence of severe mental health

impairments that significantly limit Ms. Mason’s ability to work and treatment notes that, at

times, support a lesser degree of limitations.” (Id.) Plaintiff’s objection is not well-taken, for a

number of reasons.

       To begin, as the Magistrate stated:

               It is unclear how this relates to Dr. Kaza’s opinion, because he did
               not provide any indication in his opinion that [Plaintiff’s] condition
               or limitations were in flux. (See Tr. 683-686.) [Plaintiff] seems to
               suggest that because of the fluctuations in her mental health


                                                  8
               condition, the ALJ should have disregarded all of the normal
               examination findings made by Dr. Kaza in the treatment notes.
               (See Doc. No. 15 at 2-3.) However, the ALJ has an obligation to
               consider the record as a whole, not simply the evidence which
               [Plaintiff] believes supports a finding of disability. See Majeed v.
               Comm’r of Soc. Sec., 2017 WL 5952878, *6 (N.D. Ohio Oct. 12,
               2017)(“The ALJ has the responsibility for reviewing all the
               evidence in making his determinations.”) ***

Doc. 21, p. 35. Indeed, Plaintiff in her objection acknowledges that “[t]he entire record needs to

be considered together.” Doc. 22, p. 2.

       Further, as the Magistrate aptly noted, the ALJ did acknowledge the “fluctuating nature”

of Plaintiff’s mental impairments. (Tr. 25.) Indeed, the ALJ specifically discussed how Plaintiff’s

counselor reported that her anxiety and depression “waxes and wanes,” and that Plaintiff’s “mood

is labile and depends mostly on the situation.” (Id.) However, the ALJ concluded the RFC “more

than fully accommodates” Plaintiff’s depression and anxiety. (Id.) Plaintiff has not explained how

the RFC assessment does not properly account for the “fluctuating nature” of her mental health

impairments.

       For the reasons discussed, the ALJ adequately explained and gave good reasons why he

chose to give “little weight” rather than controlling weight to Plaintiff’s treating physician in this

case. The ALJ ultimately concluded that although Dr. Kaza did treat the Plaintiff, his findings

were inconsistent with the evidence, and therefore did not need to be afforded controlling weight.

The Court agrees. The ALJ sufficiently supported his decision and adequately justified his

rejection of Dr. Kaza’s opinion as being inconsistent with the objective medical evidence. The

Plaintiff’s objection is OVERRULED, the Magistrate Judge’s Report and Recommendation is

ADOPTED, and the decision of Defendant is AFFIRMED.




                                                  9
   III.      CONCLUSION

          Based upon the reasons stated herein, the Plaintiff’s objection to the Magistrate Judge’s

Report and Recommendation is OVERRULED. Accordingly, the report and recommendation of

the Magistrate Judge is hereby ADOPTED, and the matter is DISMISSED.

             IT IS SO ORDERED.


 DATE: August 13, 2019                             /s/ John R. Adams_________________
                                                   Judge John R. Adams
                                                   UNITED STATES DISTRICT COURT




                                                 10
